EXHIBIT 10.2 FIRST AMENDMENT TO EQUITY PURCHASE AGREEMENT THIS FIRST AMENDMENT (this  Amendment ) to the Equity Purchase Agreement, dated June 24, 2013 (the  Purchase Agreement ), by and among Energy & Mining Holding Company, LLC, a Delaware limited liability company ( Buyer ), Aegion Corporation, a Delaware corporation, the equity holders set forth on the signature pages thereto (the  Sellers ), Brinderson, L.P., a California limited partnership, General Energy Services, a California corporation, solely for the purposes of Section 6.4 , Section 6.7 and Article X thereof, Gary Brinderson, an individual, and solely for purposes of Section 6.15 and Article X thereof, Energy Constructors, Inc., a Nevada corporation, is entered into as of June 30, 2013. WHEREAS, Article X of the Purchase Agreement authorizes Buyer and one of the Sellers, Tim W. Carr, Southpac Trust International, Inc. and Richard B. Fontaine, Trustees of the BCSD Trust dated 1/28/93, as amended and restated (the  Key Seller  and together with the Buyer, the  Parties ) to amend the Purchase Agreement; and WHEREAS, the Parties desire to amend the Purchase Agreement to the extent set forth herein. NOW, THEREFORE, based on the foregoing, and for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Parties, intending to be legally bound, agree as follows: 1.Capitalized terms used in this Amendment and not otherwise defined herein shall have the meanings given such terms in the Purchase Agreement. 2.
